Citation Nr: 1621814	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-10 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a hearing before the Board in June 2015; a transcript is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain outstanding medical records, clarify the Veteran's employment and education history, obtain records from the Social Security Administration, and schedule an additional VA medical examination.  The Veteran reported at the June 2015 hearing that he had received VA treatment for his posttraumatic stress disorder (PTSD) two months prior to the hearing.  No record matching this description was available in the claims file.  Thus, the AOJ must clarify the Veteran's VA treatment history and obtain records of the reported treatment.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the record is unclear regarding the Veteran's education and employment history.  The Veteran's VA Form 21-8940 (received in June 2011) did not indicate any educational experience beyond a high school education.  The claims file contains documentation of VA education benefits for college courses, however, and an October 2008 VA medical examination and March 2007 treatment record note that the Veteran has a college degree.  

In addition, the Veteran indicated on his VA Form 21-8940 that he had not worked full time since March 2000.  He also testified at the June 2015 hearing that he had not worked in the last ten years except for a part-time position as a cook at his brother's restaurant around 2008.  Other records in the file, however, describe the Veteran as the owner and/or manager of a restaurant during this period (for example, July 2003, June 2004, and October 2008 medical records).  Thus, VA must obtain clarification of the Veteran's educational and employment background, as these are key considerations in a TDIU analysis.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Next, the record also states that the Veteran receives Social Security Administration benefits (September 2011 VA examination).  On remand, the AOJ should obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Finally, the Board finds that an additional VA examination is necessary.  The most recent examination addressing the Veteran's employability is the September 2011 VA examination.  This examination provides two different dates for the Veteran's last employment (1998 and 2000) and does not address his education level.  Thus, the Board finds an additional VA examination is necessary following clarification of the Veteran's education and employment history.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify his private and VA medical treatment for PTSD.  Obtain the Veteran's VA treatment records not currently associated with the file.

In addition, provide the Veteran with a medical release form and request that he execute it authorizing VA to obtain any private medical records related to PTSD treatment.  If the Veteran provides a release, VA should attempt to obtain the records.  All efforts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with a VA Form 21-8940 and request that he clarify his education and employment history.

3.  Contact the Social Security Administration and obtain copies of all disability determinations, including the underlying medical records upon which the determinations were made.  Copies of all records received must be associated with the Veteran's claims file. All efforts to procure these records must be documented in the claims file.

4.  After completing the above, schedule a VA psychiatric examination to determine the effects of the Veteran's service-connected disability on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination, including evidence in the electronic claims file.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to the extent to which the service-connected psychiatric disability alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders.  

The examiner must provide a complete rationale for all opinions expressed.  

5.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




